      Case: 1:19-cv-02894-WHB Doc #: 25 Filed: 03/31/21 1 of 10. PageID #: 2717




                     IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISON


    NANCY ROCHESTER,                            )   CASE NO.1:19-CV-02894
                                                )
                                                )
               Plaintiff,
                                                )   MAGISTRATE JUDGE
                                                )   WILLIAM H. BAUGHMAN, JR.
         v.
                                                )
                                                )   MEMORANDUM            OPINION       AND
    COMMISSIONER OF THE SOCIAL
                                                )   ORDER
    SECURITY ADMINISTRATION,
                                                )
                                                )
               Defendant.

                                      Introduction


        Before me1 is an action under 42 U.S.C. § 405(g) by Nancy Rochester seeking

judicial review of the 2019 decision of the Commissioner of Social Security that denied

Rochester’s 2015 applications for disability insurance benefits and supplemental security

income.2 The Commissioner has answered3 and filed the transcript of the administrative




1
  The parties have consented to my exercise of jurisdiction and the matter was transferred
to me by United States District Judge John R. Adams. ECF No. 12.
2
  ECF No. 1. Rochester’s applications were initially denied in 2017 but then vacated by
the Appeals Council and remanded. Following the remand, her applications were again
denied in 2018 and the Appeals Council then adopted the findings of the ALJ with some
additional reasoning, issuing its own decision. See, ECF No. 16 at 1-2 (citing record).
3
  ECF No. 8.
                                            1
    Case: 1:19-cv-02894-WHB Doc #: 25 Filed: 03/31/21 2 of 10. PageID #: 2718




proceedings.4 Pursuant to my initial5 and procedural6 orders, the parties have filed briefs7

and supporting charts8 and fact sheets.9 They have met and conferred with the goal of

reducing or clarifying the issues10 and have participated in a telephonic oral argument.11


       For the following reasons, the decision of the Commissioner will be reversed and

the matter remanded.


                                           Facts


       The Appeals Council Decision


       The record shows that Rochester was born in 1969, thus being age 50 at the time of

the Appeals Council decision.12 She attended school through the eighth grade and later

received a GED.13 She has a commercial driver’s license14 and has worked in the past as a

paint mixer/clerk, gas station cashier, and counter attendant.15 She is divorced with four

children and lives by herself, with her worker’s compensation benefits as her source of

income.16


4
  ECF No. 9.
5
  ECF No. 4.
6
  ECF No. 11.
7
  ECF Nos. 16 (Rochester), 20 (Commissioner).
8
  ECF No. 16, Attachment (Rochester).
9
  ECF Nos. 15 (Rochester), 21 (Commissioner).
10
   ECF No. 22.
11
   ECF No. 24.
12
   Tr. at 384.
13
   Id. at 80.
14
   Id. at 80-81.
15
   Id. at 96.
16
   Id. at 81.
                                             2
     Case: 1:19-cv-02894-WHB Doc #: 25 Filed: 03/31/21 3 of 10. PageID #: 2719




        The Appeals Council adopted the ALJ’s findings as to severe impairments, noting

that Rochester has the following severe impairments:


        Dysfunction of major joints (complex regional pain syndrome in the right upper
        extremity) and hearing loss without cochlear implants but does not have an
        impairment or combination of impairments which meets or medically equals [a
        listed impairment].17


        The Appeals Council also adopted the ALJ’s RFC which provides:
        The claimant retains the ability to perform work at the light level of exertion, except
        she can only occasionally operate hand controls, handle, finger and reach overhead
        with the right upper extremity; can never climb ladders, ropes, scaffolds; cannot
        work in a loud and very loud environment; must avoid concentrated exposure to
        extreme cold, extreme heat, and vibration; and must avoid all exposure to hazards
        such as unprotected heights, moving machinery and commercial driving.18


        After agreeing with the ALJ that Rochester’s alleged symptoms are neither

consistent with nor supported by the record,19 the Appeals Council further concurred with

the ALJ that she was not able to perform her past relevant work.20 Further, the Appeals

Council accepted the determination of the ALJ that there are a significant number of jobs

in the national economy that Rochester is capable of performing.21


        That said, the Appeals Council reviewed two issues in the ALJ’s decision. First, the

ALJ did not consider records from the Cleveland Clinic that were submitted late.22 The


17
   Id. at 7.
18
   Id. at 8.
19
   Id.at 5.
20
   Id. at 4-5.
21
   Id. at 5.
22
   Id.
                                               3
     Case: 1:19-cv-02894-WHB Doc #: 25 Filed: 03/31/21 4 of 10. PageID #: 2720




Appeals Council found that “these records do not change the weight of the evidence or

warrant any change in the [ALJ’s] findings.”23 Next, the Appeals Council re-examined the

ALJ’s findings regarding an opinion from Christine Ontko, OTR/L, which the Appeals

Council had found did not adequately explain why the further restrictions in this opinion

were not adopted.24 On review, the Appeals Council agreed with the ALJ’s decision to give

only some weight to this opinion, and concluded that the more restrictive aspects of this

opinion are not supported by the record and do not warrant a finding that Rochester has

additional functional limitations.25


       The Appeals Council concluded that Rochester was not disabled.26


       Rochester’s Position


       Rochester raises three issues:


               1.     The ALJ’s finding, adopted by the Appeals Council, that Rochester
       does not have a medically determinable impairment of her lower back is not
       supported by substantial evidence, and the failure to incorporate limitations
       attributable to that condition in the RFC is error.27
              2.     The ALJ’s decision, adopted by the Appeals Council, erred in not
       properly analyzing the opinion of Dr. Baran Onder, M.D., Rochester’s treating
       physician, and the opinion of physical therapist Karin Kleppel.28




23
   Id.
24
   Id.
25
   Id.
26
   Id.at 8.
27
   ECF No. 16 at 16-19.
28
   Id. at 19-21.
                                           4
     Case: 1:19-cv-02894-WHB Doc #: 25 Filed: 03/31/21 5 of 10. PageID #: 2721




              3.     The Appeals Council erred in weighing the opinion of occupational
       therapist Christine Ontko, OTR/L.29


       The Commissioner’s position


       The Commissioner essentially argues first that objective medical evidence shows

no problems with Rochester’s lumbar spine and nerve roots.30 Further, he notes that the

state agency reviewing physician opined in 2015 that Rochester could perform light work

with some additional limitations.31


       He also then argues, as to the opinion of Karin Kleppel, that she was not a treating

source within the meaning of the regulations and so was not entitled to presumption of

controlling weight and that the ALJ properly gave this opinion little weight by explaining

it was inconsistent with the other evidence previously analyzed.32 Similarly, the

Commissioner contends that Christine Ontko was not a treating source; her opinion was

not entitled to a presumption of controlling weight; and the explanation offered for the

weight given to her opinion was sufficient.33


       Finally, he asserts that the Appeals Council gave “good reasons” for assigning little

weight to the opinion of Dr. Onder.34 In particular, the Commissioner cites to the

inconsistency between Dr. Onder’s opinion that Rochester is completely unable to sit, stand


29
   Id. at 21-24.
30
   ECF No. 20 at 6.
31
   Id. at 7.
32
   Id. at 7-11.
33
   Id. at 11-13.
34
   Id. at 14.
                                             5
     Case: 1:19-cv-02894-WHB Doc #: 25 Filed: 03/31/21 6 of 10. PageID #: 2722




and walk while noting, before and after than opinion, that she has full range of motion in

both extremities, normal strength and normal gait.35 He further observes that both state

agency reviewers opined, contrary to Dr. Onder, that Rochester could perform light work

with additional limitations.36


                                          Analysis


       Rochester’s claims are analyzed under the well-known substantial evidence

standard, which need not be restated here. Further, because her claims were filed before

March 27, 2017, the treating source issues here are analyzed under the former rule requiring

the ALJ to accord a presumption of controlling weight to the opinion of a treating source

and not pursuant to the new regulations.37


       Lower back impairment


       As to whether substantial evidence supports the conclusion that Rochester does not

have a severe lower back impairment, an alleged failure of the ALJ or Appeals Council to

find, at Step Two, that a claimed condition is not a severe impairment is not reversible error

if the ALJ or Appeals Council addresses the condition in the remaining analytical steps.38


       Rochester contends that the ALJ was imprecise, or more accurately unintelligible,

when he stated that her lower back pain was not severe and imposed no long-term


35
   Id. at 14-15.
36
   Id. at 15.
37
   See, Jones v. Berryhill, 392 F.Supp.3d 831, 839 (M.D. Tenn. 2019) (citations omitted).
38
   Fiske v. Astrue, 253 Fed. Appx. 580, 583-84 (6th Cir. 2007) (internal quotation and
citation omitted).
                                              6
     Case: 1:19-cv-02894-WHB Doc #: 25 Filed: 03/31/21 7 of 10. PageID #: 2723




functional limitations.39 To that point, she notes initially that while the Appeals Council

found Dr. Onder’s functional opinion as to the effects of her lower back condition to be

“extreme” and inconsistent with the record, the objective medical evidence is that she has

a left L5-S1 radiculopathy.40 Further, four medical opinions rendered after 201541 found,

inter alia, reduced range of motion and tenderness of the lumbar musculature, lumbar

paraspinal tenderness, decreased sensation in the left calf and left lower leg, and absent left

ankle reflexes.42 Moreover, she observes that the portions of the record cited by the ALJ to

support the conclusion that any lower back pain was not severe are “impossible to

decipher” since they refer to various treatments for lower back pain but do not deal with

functional limitations.43


       In response, the Commissioner points out that the portions of the record cited by the

ALJ show mostly normal gait (March and November 2015), x-rays from September 2015

that show only mild degenerative changes with normal disc height and alignment, and notes

from aquatherapy indicating that Rochester could perform the therapy with few or no

increased symptoms.44 Further, the Commissioner points to the 2015 opinion of Dr. Lynne




39
   ECF No. 16 at 16-17 (quoting tr. at 57).
40
   Id. at 17 (citing record).
41
   May 2016 by Dr. Berg (tr. at 2258), June 2016 by Dr. Abraham (tr. at 2037), and Dr.
Craciun in February 2017 (tr. at 2202-04) and 2018 (tr. at 2569).
42
   ECF No. 16 at 18 (citing record).
43
   Id. at 18-19 (citing record).
44
   ECF No. 20 at 7 (citing and quoting record).
                                              7
     Case: 1:19-cv-02894-WHB Doc #: 25 Filed: 03/31/21 8 of 10. PageID #: 2724




Torello, M.D., a state agency reviewer, that found Rochester able to perform light work

with limitations, and which the ALJ assigned great weight.45


       I’m troubled that the evidence cited by the Commissioner, including EMG’s from

2012 and then June and November of 2015,46 all date from 2015 or earlier. The four

medical opinions mentioned above and cited by Rochester are, by contrast, dated from May

of 2016 through 2018 and document lower back pain accompanied by decreased sensations

in the left leg and a positive straight leg-raising test on the left.47


       The Appeals Council apparently considered these newer records, particularly as

they are from Dr. Craciun, Rochester’s neurologist at the Cleveland Clinic, and concluded

that the “examination findings were unremarkable, or at least unchanged from prior

examinations.”48 The ALJ, in turn, dealt with Dr. Carciun in a short section where his

opinion that Rochester was “unable to sustain physical activity” but as not permanently

disabled was given little weight because it was conclusory and not accompanied by specific

vocational limitations explained by medical data points.49


       Accordingly, because the evidence relied on by the Commissioner is from 2015 or

before, particularly the state agency reviewer opinions, and because the decisions of the

ALJ and the Appeals Council do not clearly or adequately address or explain the evidence



45
   Id.
46
   Id. at 6.
47
   ECF No. 16 at 18 (citing record).
48
   Tr. at 5.
49
   Id. at 62.
                                                 8
     Case: 1:19-cv-02894-WHB Doc #: 25 Filed: 03/31/21 9 of 10. PageID #: 2725




from after 2015, a situation not helped by state agency opinions that only consider evidence

from 2015 and earlier, I cannot find that a logical bridge was built between the evidence

and the decision.50 Thus, the decision is not supported by substantial evidence and must be

reversed and remanded.


       Opinion of Dr. Onder


       As Rochester points out, the ALJ dealt with the opinion of Dr. Onder, a treating

source, without acknowledging him as a treating source and by giving his opinion little

weight for the reason that it is “inconsistent” with unspecified medical evidence “discussed

above.”51 Similarly, the Appeals Council agreed with the ALJ’s treatment of Dr. Onder,

adding only that “gross” and “obvious” inconsistency exists between Dr. Onder’s opinion

as to no sitting, standing or walking whatsoever and “the rest of the record” contained at

pages six and seven of the ALJ’s decision.52


       While it would have been better to begin the review of Dr. Onder’s opinion with an

acknowledgment of his status as a treating source and to specify how the opinion is

contradicted by some specific evidence, it is clear that any error in formulating good

reasons for the weight given to a treating source opinion will be considered harmless if the

opinion is so patently deficient that the Commissioner could not possibly credit it.53 Here,

the opinion that Rochester is essentially immobile is patently deficient in light of the other


50
   Fleischer v. Astrue, 774 F.Supp.2d 875, 877 (N.D. Ohio 2011) (citation omitted).
51
   Tr. at 62.
52
   Id. at 6.
53
   Cole v. Astrue, 661 F.3d 931, 940 (6th Cir. 2011).
                                               9
     Case: 1:19-cv-02894-WHB Doc #: 25 Filed: 03/31/21 10 of 10. PageID #: 2726




evidence, including Rochester’s self-reported activities of daily living. Accordingly, I find

only harmless error in how the ALJ and the Appeals Council addressed the opinion of Dr.

Onder.


         Opinions of Karin Kleppel and Christine Ontko


         Neither Kleppel nor Ontko are acceptable medical sources under the relevant

regulation.54 As such, the ALJ and the Appeals Council are only required to generally

consider the opinion and explain the reasons for the weight given.55 I find that the ALJ,

whose decision was adopted by the Appeals Council, did not error in considering these

opinions and explaining the reasons for the weight given.


                                         Conclusion


         For the reasons stated, the decision of the Commissioner is reversed and the matter

remanded for further proceedings consistent with this opinion.


         IT IS SO ORDERED.


Dated: March 31, 2021                                    s/William H. Baughman Jr.
                                                         United States Magistrate Judge




54
     See, ECF No. 20 at 9 (citing regulations).
55
     Mincy v. Berryhill, 2019 WL 1639804, at *10 (N.D. Ohio April 16, 2019).
                                             10
